Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1,3,4,6,7,11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al (US 20080170294) in view of Umemoto et al (US 20010030724) and in view of Hanada et al (US 6369871) and in view of Shian et al (US 20180246318)
Regarding Claim 1,11,12,
Kuroda et al discloses (Fig. 8 and 12a) A light control film, comprising: a first transparent substrate (bottom of 101): a first transparent electrode layer (Fig. 8, element 32,33): a second transparent electrode layer (top of 101): and a second transparent substrate in the stated order, wherein the first transparent substrate has a front retardation of 50 nm or less [0126], wherein the second transparent substrate has a front retardation of 50 inn or less [0126].
Kuroda et al does not disclose a light control layer which contains a liquid crystal compound and which enables switching between a light transmitting state and a light scattering state in accordance with a voltage to be applied, and wherein the light control film has a total light transmittance of from 85% to 99% (Regarding Claim 11, wherein the light control film has a hze of from 50%to 90%) in the light transmitting state and the light control layer comprises a light control layer containing a polymer-dispersed liquid crystal having a structure in which a liquid crystal compound in the form of droplets is dispersed in a polymer matrix or a light control layer containing a polymer-network liquid crystal having a structure in which a liquid crystal compound is dispersed in a polymer network.
Umemoto et al discloses a light control layer which contains a liquid crystal compound and which enables switching between a light transmitting state and a light scattering state in accordance with a voltage to be applied [0032]. (Regarding Claim 12, wherein the light control layer is in the light transmitting state at the time of application of a voltage, and the light control layer is in the light scattering state at the time of application of no voltage is disclosed by Umemoto et al)
Hanada et al discloses wherein the light control film has a total light transmittance of 80% or more preferably 85% or more which is an overlapping range of the claimed from 85% to 99% in the light transmitting state.(column 4, lines 30-40) 
Shian et al discloses and the light control layer comprises a light control layer containing a polymer-dispersed liquid crystal having a structure in which a liquid crystal compound in the form of droplets is dispersed in a polymer matrix or a light control layer containing a polymer-network liquid crystal having a structure in which a liquid crystal compound is dispersed in a polymer network.[0039]
It would have been obvious to one of ordinary skill in the art to modify Kuroda et al to include Umemoto et al’s liquid crystal compound and which enables switching between a light transmitting state and a light scattering state in accordance with a voltage to be applied [0032] motivated by the desire to obtain a liquid crystal display device that can turn white or black to further include Hanada et al’s light transmittance of 85% or more motivated by the desire to provide excellent optical isotropy, transparency and no water absorption for the liquid crystal panel (column 4, lines 30-40) and to include Shian’s polymer dispersed liquid crystal motivated by the desire to reduce light scatter and in crease transparency through the device [0039].
Regarding Claim 3,
In addition to Kuroda et al, Umemoto et al, Hanada et al, and Shian et al,  Umemoto et al discloses [0028] an antireflection layer on an opposite side to a side of the first transparent substrate on whilch the first transparent electrode layer is arranged and or on an opposite side to a side of the second transparent substrate on which the second transparent electrode layer is arranged.
Regarding Claim 4,
In addition to Kuroda et al, Umemoto et al, Hanada et al, and Shian et al,  Kuroda et al discloses the first transparent substrate and the second transparent substrate each contain a cycloolefin-based resin  [0013]. 
Regarding Claim 6,
In addition to Kuroda et al, Umemoto et al, Hanada et al, and Shian et al,  Hanada et al discloses wherein the light control film has a total light transmittance of from 85% to 99% in each of the light transnitting state and the light scattering state. (column 4, lines 30-40)
Regarding Claim 7,
In addition to Kuroda et al, Umemoto et al, Hanada et al, and Shian et al,  Kuroda et al discloses comprising in an order from a viewer side: a liquid crystal panel (101) including a liquid crystal cell a viewer-side polarizing plate (102a,102b) arranged on the viewer side of the liquid crystal cell. and a back surface-side polarizing plate arranged on an opposite side to the viewer side of the liquid crystal cell: the light control film of claim 1: and a surface light source (backlight (Fig. 11) device configured to emit, from a light emitting surface opposed to the light control film. light having directivity in an approximately normal direction of the light emitting surface.

Claim 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al (US 20080170294) and of Umemoto et al (US 20010030724) and of Hanada et al (US 6369871) and of Shian et al (US 20180246318) in view of Nashiki et al (US 20130258570) 
Regarding Claim 2,
Kuroda et al, Umemoto et al,  Hanada et al and Shian et al discloses everything as disclosed above.
Kuroad et al, Umemoto et al and Hanada et al and Shian et al do not disclose a refractive index adjusting layer between the first transparent substrate and the first transparent electrode layer and or between the second transparent substrate and the second transparent electrode layer.
Nashiki et al discloses a refractive index adjusting layer between the first transparent substrate and the first transparent electrode layer and or between the second transparent substrate and the second transparent electrode layer.[0017]
It would have been obvious to one of ordinary skill in the art to modify Kuroda et al, Umemoto et al, and Hanada et al and Shian et al to include Nashiki et al’s refractive index adjusting layer between the first transparent substrate and the first transparent electrode layer and or between the second transparent substrate and the second transparent electrode layer motivated by the desire to reduce a situation where the pattern of the electrode section becomes visible from a viewing side [0017].
Claim 5,10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al (US 20080170294) and of Umemoto et al (US 20010030724) and of Hanada et al (US 6369871) and of Shian et al (US 20180246318) in view of Bai et al (US 7439000)
Regarding Claim 5,10,
Kuroda et al, Umemoto et al, and Hanada et al and Shian et al discloses everything as disclosed above.
Kuroad et al, Umemoto et al and Hanada et al and Shian et al do not disclose wherein the light control film has a haze of 15% or less in the light transmitting state.
Bai et al discloses wherein the light control film has a haze of 5% (Regarding Claim 10, haze of 10% or less) or less which is overlapping the range of 15% or less in the light transmitting state. (column 2, lines 1-6)
It would have been obvious to one of ordinary skill in the art to modify Kuroda et al, Umemoto et al, and Hanada et al and Shian et al to include Bai et al’s light control film has a haze of 5% or less which is overlapping the range of 15% or less in the light transmitting state motivated by the desire to provide a bright display. (column 2, lines 1-6)
Claim 8,9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al (US 20080170294) and of Umemoto et al (US 20010030724) and of Hanada et al (US 6369871) and of Shian et al (US 20180246318) in view of Kushida et al (US 6559909)
Regarding Claim 8,
Kuroda et al, Umemoto et al, and Hanada et al and Shian et al discloses everything as disclosed above.
Kuroad et al, Umemoto et al and Hanada et al and Shian et al do not disclose wherein the surface light source device is configured to emit light which has directivity in the approximately normal direction of the light emitting surface opposed to the light control film. and which contains a linearly polarized light component that vibrates in a specific direction at a high ratio. and wherein a vibration direction of the linearly polarized light component is approximately parallel to a transmission axis of the back surface-side polarizing plate.
Kushida et al discloses wherein the surface light source device is configured to emit light which has directivity in the approximately normal direction of the light emitting surface opposed to the light control film. and which contains a linearly polarized light component that vibrates in a specific direction at a high ratio. and wherein a vibration direction of the linearly polarized light component is approximately parallel to a transmission axis of the back surface-side polarizing plate. (column 2, lines 1-10)
	It would have been obvious to one of ordinary skill in the art to modify Kuroda et al, Umemoto et al, and Hanada et al and Shian et al to include Kushida et al’s light source device is configured to emit light which has directivity in the approximately normal direction of the light emitting surface opposed to the light control film. and which contains a linearly polarized light component that vibrates in a specific direction at a high ratio. and wherein a vibration direction of the linearly polarized light component is approximately parallel to a transmission axis of the back surface-side polarizing plate motivated by the desire improve the efficiency of the light (column 2, lines 1-10).
Regarding Claim 9,
Kuroda et al, Umemoto et al, and Hanada et al and Shian et al discloses everything as disclosed above.
Kuroad et al, Umemoto et al and Hanada et al and Shian et al do not disclose wherein the surface light source device includes a light source unit and a light guide plate configured to cause light from the light source unit to enter from a side surface opposed to the light source unit. and to emit the light from a viewer-side surface, and wherein the linearly polarized light component vibrates in a plane approximately parallel to a light guide direction of the light of the light guide plate.
Kushida et al disclose (column 1, lines 8-16) wherein the surface light source device includes a light source unit and a light guide plate (column 1, lines 8-16) configured to cause light from the light source unit to enter from a side surface opposed to the light source unit. and to emit the light from a viewer-side surface, and wherein the linearly polarized light component vibrates in a plane approximately parallel to a light guide direction of the light of the light guide plate.
It would have been obvious to one of ordinary skill in the art to modify Kuroda et al, Umemoto et al, and Hanada et al and Shian et al to include Kushida et al’s light source device includes a light source unit and a light guide plate (column 1, lines 8-16) configured to cause light from the light source unit to enter from a side surface opposed to the light source unit. and to emit the light from a viewer-side surface, and wherein the linearly polarized light component vibrates in a plane approximately parallel to a light guide direction of the light of the light guide plate  motivated by the desire improve the efficiency of the light (column 2, lines 1-10).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY P CHIEN/             Primary Examiner, Art Unit 2871